Citation Nr: 0118275	
Decision Date: 07/12/01    Archive Date: 07/17/01

DOCKET NO.  94-42 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for recurrent right 
knee sprain.

2.  Entitlement to an initial rating in excess of 10 percent 
for chorioretinal atrophy of the eyes.

3.  Entitlement to an initial rating in excess of 10 percent 
for status post rhinoplasty.

4.  Entitlement to an initial rating in excess of 20 percent 
for degenerative joint disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran's DD Form 214 shows verified active military 
service from October 1987 to January 1993, with three years 
and eleven months prior active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  This case was previously before the Board in 
November 1996 and was remanded for further development.

On the VA examination report dated July 24, 2000, the 
examining physician appeared to attribute sinusitis to the 
veteran's nasal injury during service.  It does not seem that 
a claim for sinusitis has been presented.  

The issues of entitlement to an initial rating in excess of 
10 percent for chorioretinal atrophy of the eyes and 
entitlement to an initial rating in excess of 20 percent for 
degenerative joint disease of the cervical spine will be 
addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  The veteran suffers from recurrent right knee sprain 
which is related to his period of military service.

2.  The veteran's status post rhinoplasty is manifested by 
nasal congestion and drainage, but there has been no showing 
of crusting, intranasal atrophy, ozena, anosmia, or polyps.

CONCLUSIONS OF LAW

1.  Recurrent right knee sprain was incurred in the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. § 3.303 (2000).

2.  The criteria for entitlement to an initial disability 
evaluation in excess of 10 percent for status post 
rhinoplasty have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6501 
(prior to October 7, 1996) and Diagnostic Code 6522 
(effective October 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103A).  In the instant case, all relevant 
evidence identified by the veteran was obtained and 
considered.  In addition, the veteran was afforded a VA 
examination to assist in rating his service-connected 
disability, and the veteran has been afforded VA examinations 
of the right knee.  Under the circumstances, the Board finds 
that the record as it stands allows for equitable appellate 
review and that there has been compliance with the provisions 
of the VCAA.

I.  Service Connection For A Right Knee Disability.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service medical records indicate that the veteran made 
complaints of right knee pain.  Medical records reflecting 
right knee assessments include October 1992, right knee pain, 
November 1992, bursitis, and November 1992, recovering right 
knee pain.

At a March 1993 VA examination, the veteran complained of 
right knee pain.  Examination of the right knee revealed no 
swelling, discomfort, lateral instability, or cruciate 
ligaments problems; flexion was to 150 degrees, and extension 
was to 0 degrees.  The diagnosis was recurrent knee sprain.

At a June 1994 VA examination, the veteran complained of 
right knee pain and weakness.  Physical examination revealed 
a mild effusion, and the diagnosis was probable 
chondromalacia patella on the right knee.  An addendum noted 
that the veteran had full range of motion in his knee; X-rays 
revealed no significant right knee abnormality.

At a February 1997 VA examination, the veteran's right knee 
had flexion to 145 degrees and extension to 0 degrees; there 
was no deformity, tenderness, or joint effusion.  The 
diagnosis was no evidence of degenerative joint disease of 
the knees.  In a May 2000 addendum, the examiner indicated 
that it was more likely than not that the veteran's right 
knee complaints were related to parachute jumps made during 
service.

The Board is unable to disassociate the veteran's recurrent 
right knee sprain with the complaints involving the right 
knee that the veteran made during service.  Further, the 
February 1997 VA examiner (in the May 2000 addendum) has 
linked the veteran's right knee complaints to service.  
Resolving all doubt in the veteran's favor, the Board finds 
that service connection for recurrent right knee sprain is 
warranted.  38 C.F.R. § 3.102.

II. Initial Rating For Rhinoplasty.

Based on service medical records which showed that the 
veteran underwent a rhinoplasty in 1991, a September 1993 
rating decision granted service connection for status post 
rhinoplasty and assigned a 10 percent evaluation, effective 
January 16, 1993.

The veteran is appealing the original assignment of the 
disability evaluation following the award of service 
connection for status post rhinoplasty.  As such, it is not 
the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran's status post rhinoplasty was originally 
evaluated under 38 C.F.R. § 4.97, Diagnostic Code 6501.  
However, the ratings to be assigned for respiratory disorders 
were revised effective October 7, 1996.  Where a law or 
regulation changes after a claim has been filed or reopened 
before administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under 38 C.F.R. § 4.97, Diagnostic Code 6501, in effect prior 
to October 7, 1996, a 10 percent rating was warranted for 
chronic atrophic rhinitis with definite atrophy of intranasal 
structure, and moderate secretion.  A 30 percent rating was 
warranted when there was moderate crusting and ozena, with 
atrophic changes.  A 50 percent rating was warranted when 
there was massive crusting and marked ozena, with anosmia.

Under 38 C.F.R. § 4.97, Diagnostic Code 6522, in effect since 
October 7, 1996, allergic or vasomotor rhinitis without 
polyps, but with greater than 50 percent obstruction of nasal 
passage on both sides or complete obstruction on one side 
warrants a 10 percent rating.  Allergic or vasomotor rhinitis 
with polyps warrants a 30 percent rating.

At a March 1993 VA nose and sinuses examination, the veteran 
complained of headaches and congestion.  Physical examination 
revealed congestion of the mucosa of the floor on the nose 
and congestion of the inferior middle nasal turbinates.  The 
diagnosis was nasal congestion, deviated nasal septum and 
chronic ethmoiditis.

At the May 1994 RO hearing, the veteran indicated that his 
nasal congestion had led to breathing problems; he also 
stated that he had problems with drainage.

At a July 2000 VA nose and sinus examination, the veteran 
complained of persistent nasal congestion the prior two 
years; he also indicated that he had occasional wheezing 
which limited strenuous exertion.  Physical examination 
revealed that the nasal passages were open; there was some 
posterior nasal septal deviation to the left.  The pharyngeal 
membranes and structures were normal; there was no sinus 
tenderness.  The impression included seasonal allergic 
rhinitis and recurrent sinusitis.

A September 2000 CT scan of the parasinal sinuses revealed 
aplasia of the frontal sinuses, mucosal thickening in the 
ethmoid (bilateral), and mucosal thickening in the left 
maxillary antrum.  The right osteomeatal complex was narrowed 
with mucosal thickening, and there was bilateral partial 
septa in the maxillary sinuses.

A review of all of the evidence demonstrates that while the 
veteran has had nasal congestion and drainage, he has not had 
crusting, ozena, significant atrophic changes, or anosmia.  
Thus, a rating in excess of 10 percent under the schedular 
rating criteria effective prior to October 7, 1996 is not 
warranted.  Further, the evidence shows that the veteran has 
never had nasal polyps, as required for a rating in excess of 
10 percent under the schedular rating criteria which became 
effective October 7, 1996.  Accordingly, an increased rating 
is not warranted under the old or the new rating criteria.

As the preponderance of the evidence is against the claim for 
a rating in excess of 10 percent, the benefit of the doubt 
doctrine is not applicable, and a rating in excess of 10 
percent is not warranted at any time of the appeal.  
38 U.S.C.A. § 5107(b); Fenderson.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
the holding of the United States Court of Appeals for 
Veterans Claims in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1).  However, the Board finds that, in this case, 
the disability picture is not so exceptional or unusual as to 
warrant a referral for an evaluation on an extraschedular 
basis.  It has not been shown that the veteran's status post 
rhinoplasty disability has resulted in frequent 
hospitalizations or caused a marked interference in his 
employment.  The Board is therefore not required to refer 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

ORDER

Service connection for recurrent right knee sprain is 
granted.

A rating in excess of 10 percent for status post rhinoplasty 
is denied.


REMAND

The Board observes that the most recent VA examinations 
conducted for the veteran's bilateral eye and cervical spin 
disabilities are nearly four years old.  Accordingly, and in 
light of the Veterans Claims Assistance Act of 2000, a more 
contemporary examination of the veteran's service-connected 
chorioretinal atrophy of the eyes and degenerative joint 
disease of the cervical spine would be useful in adjudicating 
his claims.

1.  The RO should review the claims files 
and undertake any necessary actions to 
comply with the notice/assistance 
provisions of the Veterans Claims Act of 
2000.  The RO's actions in this regard 
should include action to obtain and make 
of record any pertinent VA and private 
medical records not already in the claims 
files.

2.  The veteran should be afforded VA 
examinations to determine the severity of 
his service-connected chorioretinal 
atrophy of the eyes and degenerative 
joint disease of the cervical spine.  The 
examiner should be furnished the claims 
files for review in connection with the 
examinations, and any indicated special 
tests and studies should be accomplished.  
All clinical and special test findings 
should be clearly reported to allow for 
evaluation under applicable rating 
criteria.  

3.  After completion of all required 
actions, the RO should review the 
expanded record and determine whether the 
benefits sought can be granted.  If the 
issues remain adverse, the veteran and 
his representative should be furnished 
with a supplemental statement of the case 
and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The purpose of this remand is to ensure compliance with the 
Veterans Claims Assistance Act of 2000 and to assist the 
veteran.  The veteran and his representative have the right 
to submit additional evidence and argument in connection with 
the matters remanded by the Board.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals



 



